Citation Nr: 1026812	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits, including service connection for the cause of the 
Veteran's death, accrued benefits, and death pension, to include 
a threshold determination of recognition as the surviving spouse 
of the Veteran for purposes of Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1969 to March 1970.  He died in January 2006 at the age 
of 57.  

The appellant was married to, but legally separated from the 
Veteran at the time of his death.  Her status as the surviving 
spouse must be determined as a threshold eligibility matter in 
the present appeal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which denied entitlement to service connection for the cause of 
the Veteran's death.  In June 2007, jurisdiction was transferred 
to the RO in Seattle, Washington where jurisdiction of the 
present appeal currently rests.  

The appellant appeared before the undersigned Veterans Law Judge 
in a Travel Board hearing in Seattle, Washington in March 2010 to 
present testimony on the issue on appeal.  She submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

The appellant asserts that she and the Veteran are the parents of 
a seriously disabled child who may have become permanently unable 
to support himself before the age of 18, and as such, may be 
entitled to DIC benefits in his own right.  See DIC claim, 
January 2006.  
The issue of entitlement to DIC benefits on behalf of a 
seriously disabled child has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional notification and evidentiary development is required 
before the issue of entitlement to Dependency and Indemnity 
Compensation benefits is ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely regrets 
the delay, it is necessary to ensure that there is a complete 
record upon which to decide the appellant's claim so that she is 
afforded every possible consideration.

VA death compensation and pension benefits are payable to a 
Veteran's surviving spouse under certain circumstances.  38 
U.S.C.A. §§ 1310, 1541(a) (West 2002 & Supp. 2009).  A 
"surviving spouse" is a person of the opposite sex whose 
marriage to a veteran is valid under the law of the place where 
the parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to benefits 
accrued, and who was the spouse of the veteran at the time of the 
veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. 
§ 103(c) (West 2002); 38 C.F.R. 
§ 3.1(j) (2009) (defining marriage).  To be considered a 
surviving spouse for VA purposes the appellant must also have 
lived with the Veteran continuously from the date of marriage to 
the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured by, 
the veteran without fault of the appellant.  38 C.F.R. § 3.50 
(b)(1).  Additionally, the claimant must not have remarried or, 
with some exceptions, must not have lived with another person of 
the opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b)(2).  

Initially, the Board notes that there has been no determination 
that the appellant is the surviving spouse of the Veteran for the 
purpose of entitlement to VA benefits on his behalf.  There is no 
reason to doubt that the Veteran and appellant remained legally 
married at the time of his death; however, it is also clear from 
the evidence of record that the parties did not continuously 
cohabitate for a period of several years prior to his death, nor 
does the appellant so contend.  See, e.g., Board hearing 
transcript, March 2010; Lay statements by appellant, March 2009 & 
August 2006.  

The Veteran died in January 2006, and the appellant and Veteran 
had been legally separated since October 2000, wherein the 
separation was sought by the appellant as the petitioner and does 
not appear to have been procured by the Veteran.  See Decree of 
Legal Separation, October 2000.   In addition, the Veteran was 
determined to be mentally and physically incapacitated by an Ohio 
probate court in July 2005 and the court designated an emergency 
guardian other than the Veteran's spouse to supervise his affairs 
in making all medical and personal decisions on his behalf.  
Judgment entry of the court, July 2005.  To this end, it is 
simply unclear based upon the evidence of record that the 
appellant meets the basic threshold eligibility requirements for 
the benefit sought.  

However, while the RO has raised this potential problem, the 
appellant was not provided with the relevant legal authority, nor 
has the surviving spouse matter actually been adjudicated by the 
agency of original jurisdiction (AOJ) at any time.  See, e.g., 
Statement of the Case, February 2008 (noting that January 2008 
correspondence to the appellant requested evidence of eligibility 
as the surviving spouse and that if the appellant desired to 
continue the appeal, she should provide the requested 
information) compared with Supplemental statement of the case, 
August 2009 (readjudicating the issue of service connection for 
the cause of death without mention of the previously raised 
surviving spouse eligibility question).  Appellate review 
jurisdiction by the Board is generally predicated upon an initial 
determination made by the AOJ and the Board may not address a 
question that has not previously been adjudicated by AOJ if the 
claimant may be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also 38 U.S.C.A. § 7104 (West 2002).  
Therefore, as the appellant's status as a surviving spouse is a 
threshold eligibility determination and is necessary prior to 
proceeding with the claim in question, this matter must be 
remanded to the AOJ for initial adjudication.  

Furthermore, in the interest of judicial economy and to avert the 
need for an additional potential remand in the future, regardless 
of the determination as to surviving spouse status, the Board 
also finds it appropriate to obtain an expert medical opinion as 
to the relationship, if any, between the Veteran's service-
connected schizophrenia and the causes of his death as listed on 
the official Certificate of Death.  VA must assist an appellant 
in obtaining a medical opinion if there is some indication that 
there may be an association between the cause of his death and 
his military service.  Such an indication will be found when 
there is "medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Here, the appellant has submitted various Internet sources and 
medical treatise information positing correlations between 
schizophrenia and premature death, including that due to 
cardiovascular disease.  The Veteran's Certificate of Death lists 
the immediate cause of his death as cardiac arrest due to 
underlying causes of respiratory arrest, overwhelming infection, 
and immunocompromise.  Therefore, the evidence submitted by the 
appellant meets the low threshold for an indication of 
association as established by the McLendon holding, and a medical 
opinion is necessary.  

Adequate notice under 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009), 38 C.F.R. § 3.159 (2009), and relevant case law may not 
have been provided as it pertains to the DIC claims, and the 
matter of establishing the appellant as the surviving spouse of 
the Veteran.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

1. Notify the appellant of the information 
and evidence needed to establish service 
connection for the cause of the Veteran's 
death, pursuant to the holding in Hupp, to 
include an explanation of the evidence and 
information needed to substantiate a DIC 
claim based upon a condition not yet 
service-connected.

2.  Notify the appellant of the 
information and evidence needed to 
establish that she meets the basic 
threshold eligibility requirements for 
recognition as the surviving spouse of the 
Veteran, specifically to include evidence 
relevant to the cause of her separation 
from the Veteran, and her marital or 
cohabitation history since the time of the 
Veteran's  death.  

3.  Obtain a medical opinion from a 
pathologist or other appropriate medical 
doctor as to whether it is at least as 
likely as not that the Veteran's service-
connected schizophrenia contributed 
substantially or materially to his death, 
combined to cause death, or aided or lent 
assistance to the production of death.  It 
is not sufficient to show that it casually 
shared in producing death, but that there 
was a causal connection. 
The examiner is also asked to opine as to 
whether any debilitating effects and 
general impairment of health,  as due to 
schizophrenia,  would have been at least 
as likely as not to have rendered the 
Veteran materially less capable of 
resisting the effects of other disease or 
injury primarily causing death.   

An adequate supporting rationale must be 
provided for each opinion reached.  

If the examiner is unable to reach an 
opinion without resorting to mere 
speculation, please state the reason why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If you are unable to reach an 
opinion because there are insufficient 
facts or data within the claims file to 
facilitate a more conclusive opinion, 
please identify the relevant testing, 
specialist's opinion, or other information 
required in order to resolve the need for 
speculation. 

4.  The RO/AMC will then review the claims 
file and ensure that the foregoing 
development actions have been completed in 
compliance with the instructions herein, 
and that no other notification or 
development action is needed in addition to 
that directed above.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.  

5.  Thereafter, adjudicate or readjudicate 
all relevant components of Dependency and 
Indemnity compensation benefits, 
specifically to include the matter of 
threshold eligibility based upon 
recognition as a surviving spouse.  If a 
determination remains unfavorable to the 
appellant, she and her representative must 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The appellant 
and her representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


